DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 10/01/21.
Claims 1, 11, 23, 26 and 27 have been amended and are hereby entered.
Claims 1, 3, 4, 7-11, 14-17, 19-21, 23-24 and 26-28 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/01/21 has been entered.
Response to Arguments
While not explicitly argued in Applicant’s remarks, Applicant’s amendments, filed 10/01/2021, with respect to the 112(b) rejections of claims 11, 14-17, 19-21, 23-24 and 27-28 have been fully considered and are persuasive. Particularly, both claims 11 and 16 have been amended to recite “an” approach instead of “the approach”, thereby establishing proper antecedent basis. The 112(b) rejections of claims 11, 14-17, 19-21, 23-24 and 27-28 have been withdrawn. 
Applicant’s arguments, see page 8, filed 10/01/2021, with respect to the rejections of claims 1, 3, 4, 7-11, 14-17, 19-21, 23-24 and 26-28 under 35 U.S.C. 103 have been fully considered but are unpersuasive and/or moot. Specifically, while Examiner acknowledges that, during the interview, “Examiner agreed that the “selecting” limitation appeared to overcome the 
Examiner notes that Obasanjo et al. (U.S. Pre-Grant Publication No. 2011/0288958, hereafter known as Obasanjo) similarly teaches the added limitations of claims 1, 11 and 16 and is included below as pertinent art not cited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10-11, 14-17, 19-21, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (U.S. Patent No. 10,245,993; hereafter known as Brady) in view of Mere (U.S. Pre-Grant Publication No. 2019/0317498, hereafter known as Mere), further in view of Kimchi et al. (U.S. Pre-Grant Publication No. 2015/0120094, hereafter known as Kimchi).
Regarding claim 1, Brady teaches:
A computer-implemented method for providing a porter service with a conveyance device used to carry cargo on behalf of a user (see Figs. 10-12 and Col. 54 lines 1-3 "FIG. 10 is a flow diagram illustrating an example process 1000 for filling a transportation 
comprising: receiving a target for the conveyance device at an origin,  (see Fig. 9 element 902 receive order; Col. 6 lines 57-61 show order contains delivery location information)
determining a logistical strategy for the conveyance device traversing a surface between the origin and the  (see Col. 56 lines 29-44 AGV travels on less crowded surfaces and/or less crowded times of day for more efficient delivery for strategy based on traversal mode and Col. 56 lines 61-67 "Once the AGV arrives at the location, notification(s) may be sent indicating the arrival at the location (e.g., to the management system, transportation vehicle, user, etc.), as in 1118. In various implementations, if the AGV is delivering an item (e.g., to a user's residence), a notification may be included as part of a message that is sent to a user, etc." for strategy based on target)
wherein the logistical strategy includes path planning for traversing the surface  (see Col. 22 lines 31-36 "travel paths and/or other travel parameters for AGVs and/or transportation vehicles may be determined based on input/data received from multiple sources (e.g., AGVs and/or transportation vehicles within an area and/or other sources may provide data regarding current travel conditions, travel paths, congestion, etc.)")
and the traversal mode defines an approach of the conveyance device  (see Col. 22 lines 31-36 "travel parameters for AGVs and/or transportation vehicles may be 
identifying a companion signal associated with a companion vehicle, wherein the companion signal links the conveyance device and the companion vehicle (see Col. 7 lines 48-62 "the storage areas of the transportation vehicles and/or storage compartments of the AGVs may each include a unique identifier, such as a bar code, QR code, unique number, etc., to enable tracking, identification, and/or association of items placed in each of the storage areas and/or storage compartments...Scanning of the storage area or storage compartment and/or the picked item may be utilized to associate and track the item with the storage area and the transportation vehicle or the storage compartment and the AGV" and Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles")
generating execution data for traversing the surface according to the logistical strategy and the companion signal, and causing the conveyance device to traverse the surface based on the execution data 
wherein the companion vehicle transports the conveyance device for at least a portion of the surface (see Fig. 4 and Col. 22 line 65 - Col. 23 line 5 "the AGVs 200 and other 
Brady further teaches various sensors on the exterior of the AGVs (see Fig. 2A elements 204-1 and 204-2 and Col. 10 lines 12-28). Brady teaches that the target is a delivery destination, and does not explicitly teach the target being associated with a type of target of a plurality of types of target including a user and a destination, the target being a user, selecting a traversal mode from a plurality of traversal modes based on the type of target, tracking the target user, mimicking the path of a target user, or causing the conveyance device to traverse the surface based on tracking. However, Mere teaches:
wherein the target is the user (see [0030] "a user may call the autonomous vehicle 10 to her location using a phone that communicates with the autonomous vehicle 10 using V2D communication. The autonomous vehicle 10 then navigates to the location of the user and requests an input code or other identification from the user via the display assembly 16.")
wherein the logistical strategy includes path planning for traversing the surface based on mimicking a path of the user (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person" acting a trailer is mimicking path of target)
and the traversal mode defines an approach of the conveyance device to the user (see [0049] “The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote 
tracking the user as the user changes position relative to the conveyance device (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person" tracking target users movement relative to device to follow target user)
causing the conveyance device to traverse the surface based on  (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mere with Brady. As stated in Mere [0005], “there is a need for a more efficient and convenient system for delivering items or goods from one location to another”. Delivering to a user as described in Mere improves the efficiency and convenience of Brady (which operates similarly to “Merchandise is transported from a distribution center, or local business to other businesses and households” as described in Mere [0003]), because the user can have the item delivered to their person directly and does not have to go to a designated delivery location to retrieve a delivered item. 
While Brady teaches the target as a destination type and Mere teaches the target as a user, the combination of Brady and Mere does not explicitly teach the target being associated with a type of target of a plurality of types of target including a user type and destination type because the references only consider either destination types or user types without associating 
wherein the target is associated with a type of target of a plurality of types of target, the plurality of types of target including a user type and destination type, and wherein the target is the user (see Fig. 1 and [0026] “In addition to selecting a delivery method, the user may choose a delivery location 114. With the implementations described herein, a user now has the ability to choose "Bring It To Me" 114(A). With this option, the actual location of the user is determined and the UAV delivers the item to the current location of the user” for a target type of a plurality of target types being a user type and the target being a user as well as [0029] “the user may have previously had an item delivered using a UAV to their home, as illustrated by the home delivery location option 114(B). Likewise, there may be a secure delivery location (discussed below) near the person's place of employment, as illustrated by the work delivery location option 114(C)” for a type of target of the plurality of types of target being a destination type) 
selecting a traversal mode from a plurality of traversal modes based on the type of the target, wherein the type of target is the user type (see [0126] “the example process 900 develops a navigation path from the current location to the delivery location. In some implementations, the navigation path may be provided to the UAV. In other implementations, the UAV may determine the navigation path. In still other implementations, the navigation path may be determined based on a combination of both provided information and navigation path determinations made by the UAV. In still other examples, multiple UAVs may communicate and share information, such as weather, dangerous areas, flight paths, etc., that may be used by the UAV to determine a navigation path” traversal mode based information provided to UAV to avoid weather, danger en route to delivery destination and [0027] “the location of the 
It would have been obvious to one of ordinary skill in the art at the time filing to combine the teachings of Kimchi with the combination of Brady and Mere. As stated in Kimchi [0028], “if the user does not desire to have the item delivered to their current location, another location may be selected from either the list of locations 114 or select a location on the presented map 118”. While the target is a user type in the combination of Brady and Mere, the incorporation of Kimchi allows the user to select a different target type (i.e. destination instead of user) if the user does not desire the delivery to be taken directly to their location. Therefore, the combination of Brady, Mere and Kimchi allows for more user choice than the combination of Brady and Mere.
Regarding claim 3, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 1 above. Brady further teaches user devices communicating with AGVs (see Col. 11 lines 43-45). Mere further teaches in [0034] “the trailer 100 includes a GPS module 130 and a transmitter/receiver module 132… The transmitter/receiver module 132 is configured to communicate wirelessly using various communication protocols (Bluetooth, WiFi, LTE, etc.) with 
wherein the tracking is based on a portable device associated with the user (see [0027] "the location of the user may be maintained and updated until the item is delivered to the user. If the current location of the user is determined based on the GPS data from the user's mobile device, the GPS data may be periodically retrieved by the UAV management system (discussed below) and the delivery destination updated as the GPS data changes. For example, the user may place an order for an item while at home, select to have the item delivered to their current location (delivery within 30 minutes of the order) and then leave to go to their friend's house, which is three blocks away from their home. As the ordered item is retrieved from inventory, the current location of the user's mobile device may be determined and the delivery location correspondingly updated")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine this additional teaching of Kimchi to the combination of Brady, Mere and Kimchi. As Kimchi states in [0027], by using the user’s GPS location of their mobile device, “the ordered item will be delivered to the user while the user is at their friend's house, or any other location”. By incorporating user tracking via mobile device GPS, the package can be delivered to the user regardless of whether they remain at the location they ordered the package from.
Regarding claim 7, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 1 above. Brady further teaches:
wherein the logistical strategy includes retrieving an item for the user (see Fig. 4 and Col. 27 lines 46-64, especially "the first geographic area 401(A) may represent a receiving area where the transportation vehicle receives items (e.g., from merchants, vendors, etc.), after which the transportation vehicle may travel to the geographic area 
Regarding claim 8, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 1 above. Brady further teaches:
wherein the traversal mode defines behavior parameters of the conveyance device while traversing the surface (see Col. 32 lines 22-32 "various factors may be analyzed to determine where and when AGVs will utilize such energy conservation and/or recharging techniques. For example, based on the current charge level of the power module of the AGV 200-1, the distance to be travelled to the delivery location 508-1, the current travel conditions, etc., it may be determined that the AGV 200-1 will be required to perform at least one recharging procedure along the travel path to the delivery location 508-1 to recharge the power module of the AGV" techniques in Col. 32 lines 11-16 "(e.g., solar charging, propellers for generating electricity from wind power, regenerating electricity from wheel motors when travelling downhill, directing travel with the wind, avoiding pathways with large hills, generally determining and following energy efficient travel paths, etc.)")
Regarding claim 10, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 1 above. Brady further teaches:
wherein the companion signal provides the conveyance device with a location of the companion vehicle (see Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles" and Col. 22 lines 4-8 "As another example, a notification may be 
Regarding claim 11, Brady teaches:
A system for providing a porter service with a conveyance device used to carry cargo on behalf of a user (see Fig. 16 and Col. 68 lines 14 – 20 “FIG. 16 is a block diagram illustrating an example AGV control system 210, such as may be utilized for the AGVs 200 of FIGS. 2A-8, or for other types of AGVs. In various examples, the block diagram of FIG. 16 may be illustrative of one or more aspects of the AGV control system 210 that may be used to implement the various systems and methods discussed herein.”)
the system comprising: a receiving module, implemented via a processor, receiving a target for the conveyance device at an origin,  (see Col. 20 lines 43-54 “The AGV environment 300 includes a user interface that allows a user 302 to place an order for an item that will be transported by an AGV 200 to a delivery location… The user interface may be provided to the user 302 through any type of electronic device 306, such as a tablet, desktop, laptop, smart phone, personal digital assistant, netbook, etc.” and Col. 6 lines 57-61 show order contains delivery location information. Also see Col. 21 lines 1-3 “The electronic device 306 may communicatively couple to the remote computing resources 310 via the network” as well as Fig. 16 element 1616 and Col. 69 lines 48-50 “The network interface 1616 may be configured to allow data to be exchanged between the AGV control system 210, other devices attached to a network”. See Col. 68 lines 32-43 for system implemented via processors)
a logistical module, implemented via the processor, determining a logistical strategy for the conveyance device traversing a surface between the origin and the  (see Col. 21 lines 36-45 “the general activities of transportation vehicles and AGVs, including those related to the planning and 
wherein the logistical strategy includes path planning for traversing the surface  (see Col. 22 lines 31-36 "travel paths and/or other travel parameters for AGVs and/or transportation vehicles may be determined based on input/data received from multiple sources (e.g., AGVs and/or transportation vehicles within an area and/or other sources may provide data regarding current travel conditions, travel paths, congestion, etc.)")
and the traversal mode defines an approach of the conveyance device  (see Col. 22 lines 31-36 "travel parameters for AGVs and/or transportation vehicles may be determined based on input/data received from multiple sources (e.g., AGVs and/or transportation vehicles within an area and/or other sources may provide data regarding current travel conditions, travel paths, congestion, etc.)" travel parameters are a traversal mode that defines how the conveyance device approaches the target)
a companion module, implemented via the processor, identifying a companion signal associated with a companion vehicle (see Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) 
and a data module, implemented via the processor, providing execution data for traversing the surface according to the logistical strategy and the companion signal, and causing the conveyance device to traverse the surface based on the execution data  (see Col. 57 lines 21-29 "In various implementations, travel path instructions and/or information may be received by the AGV (e.g., from the management system… etc.). As part of the travelling along the travel path, the propulsion portion of the AGV may be controlled (e.g., by the AGV control system 210 as will be described in more detail below with respect to FIG. 16) to navigate the AGV along the travel path to the location” and Col. 68 lines 32-43 for system implemented via processors)
wherein the companion vehicle transports the conveyance device for at least a portion of the surface (see Fig. 4 and Col. 22 line 65 - Col. 23 line 5 "the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles (e.g., either with ordered items already placed in the storage compartments of the AGVs") 
Brady further teaches various sensors on the exterior of the AGVs (see Fig. 2A elements 204-1 and 204-2 and Col. 10 lines 12-28). Brady teaches that the target is a delivery destination, and does not explicitly teach the target being a user, tracking the target user, mimicking the path of a target user, or causing the conveyance device to traverse the surface based on tracking. However, Mere teaches:
wherein the target is the user (see [0030] "a user may call the autonomous vehicle 10 to her location using a phone that communicates with the autonomous vehicle 10 using V2D communication. The autonomous vehicle 10 then navigates to the location of the 
and tracking the user as the user changes position relative to the conveyance device (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person" tracking target users movement relative to device to follow target user)
wherein the logistical strategy includes path planning for traversing the surface based on mimicking a path of the user (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person" acting a trailer is mimicking path of target)
and the traversal mode defines an approach of the conveyance device to the user (see [0049] “The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person” continuous follow traversal mode)
causing the conveyance device to traverse the surface based on  the tracking (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mere with Brady. As stated in Mere [0005], “there is a need for a more efficient and convenient system for delivering items or goods from one location to another”. Delivering to a user as described in Mere improves the efficiency and convenience of Brady (which operates similarly to “Merchandise is transported from a distribution center, or local business to other businesses and households” as described in Mere [0003]), because the user can have the item delivered to their person directly and does not have to go to a designated delivery location to retrieve a delivered item.
While Brady teaches the target as a destination type and Mere teaches the target as a user, the combination of Brady and Mere does not explicitly teach the target being associated with a type of target of a plurality of types of target including a user type and destination type because the references only consider either destination types or user types without associating targets with a target “type”. As the combination of Brady and Mere do not associate targets with a “type” of target, they also do not explicitly teach selecting a traversal mode from a plurality of traversal modes based on the type of target. However, Kimchi teaches:
and selecting a traversal mode from a plurality of traversal modes based on the type of the target, wherein the type of target is the user type (see [0126] “the example process 900 develops a navigation path from the current location to the delivery location. In some implementations, the navigation path may be provided to the UAV. In other implementations, the UAV may determine the navigation path. In still other implementations, the navigation path may be determined based on a combination of both provided information and navigation path determinations made by the UAV. In still other examples, multiple UAVs may communicate and share information, such as weather, dangerous areas, flight paths, etc., that may be used by the UAV to determine a navigation path” traversal mode based information provided to UAV to avoid weather, danger en route to delivery destination and [0027] “the location of the 
It would have been obvious to one of ordinary skill in the art at the time filing to combine the teachings of Kimchi with the combination of Brady and Mere. As stated in Kimchi [0028], “if the user does not desire to have the item delivered to their current location, another location may be selected from either the list of locations 114 or select a location on the presented map 118”. While the target is a user type in the combination of Brady and Mere, the incorporation of Kimchi allows the user to select a different target type (i.e. destination instead of user) if the user does not desire the delivery to be taken directly to their location. Therefore, the combination of Brady, Mere and Kimchi allows for more user choice than the combination of Brady and Mere.
Regarding claim 14, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 11 above. Brady further teaches:
wherein the traversal mode defines behavior parameters of the conveyance device while traversing the surface (see Col. 32 lines 22-32 "various factors may be analyzed to determine where and when AGVs will utilize such energy conservation and/or recharging 
Regarding claim 15, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 11 above. Brady further teaches:
wherein the companion signal provides the conveyance device with a location of the companion vehicle (see Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles" and Col. 22 lines 4-8 "As another example, a notification may be sent to an AGV when a transportation vehicle is on the way to or otherwise approaching a meeting area where the AGV is to meet the transportation vehicle for acquiring an identified item from the transportation vehicle")
Regarding claim 16, Brady teaches:
A non-transitory computer-readable storage medium storing instructions that, when executed by a computer, causes the computer to perform a method
comprising: receiving a target for a conveyance device of a plurality of conveyance devices at an origin,  (see Fig. 9 element 902 receive order; Col. 6 lines 57-61 show order contains delivery location information. Also see Col. 23 lines 49-51 “when an order for one or more items is placed by a user, a shipment set may be assigned to a materials handling facility 330 for fulfillment and delivery” and Col. 23 line 65 – Col. 24 line 4 “the ordered items may be picked and placed into one or more AGVs 200 and/or other autonomous vehicles that will be carried by the transportation vehicle and/or into one or more storage areas (e.g., bins) of the transportation vehicle 332(A) while the transportation vehicle 332(A) is at the materials handling facility”)
determining a logistical strategy for traversing a surface between the origin and the  (see Col. 56 lines 29-44 AGV travels on less crowded surfaces and/or less crowded times of day for more efficient delivery for strategy based on traversal mode and Col. 56 lines 61-67 "Once the AGV arrives at the location, notification(s) may be sent indicating the arrival at the location (e.g., to the management system, transportation vehicle, user, etc.), as in 1118. In various implementations, if the AGV is delivering an item (e.g., to a user's residence), a notification may be included as part of a message that is sent to a user, etc." for strategy based on target)
wherein the logistical strategy includes path planning for traversing the surface 
and the traversal mode defines an approach of the conveyance device  (see Col. 22 lines 31-36 "travel parameters for AGVs and/or transportation vehicles may be determined based on input/data received from multiple sources (e.g., AGVs and/or transportation vehicles within an area and/or other sources may provide data regarding current travel conditions, travel paths, congestion, etc.)" travel parameters are a traversal mode that defines how the conveyance device approaches the target)
identifying a companion signal associated with a companion vehicle (see Col. 7 lines 48-62 "the storage areas of the transportation vehicles and/or storage compartments of the AGVs may each include a unique identifier, such as a bar code, QR code, unique number, etc., to enable tracking, identification, and/or association of items placed in each of the storage areas and/or storage compartments...Scanning of the storage area or storage compartment and/or the picked item may be utilized to associate and track the item with the storage area and the transportation vehicle or the storage compartment and the AGV" and Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles")
and generating execution data for traversing the surface according to the logistical strategy and the companion signal, and causing the conveyance device to traverse the surface based on the execution data 
wherein the companion vehicle transports the conveyance device for at least a portion of the surface (see Fig. 4 and Col. 22 line 65 - Col. 23 line 5 "the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles (e.g., either with ordered items already placed in the storage compartments of the AGVs")
Brady further teaches various sensors on the exterior of the AGVs (see Fig. 2A elements 204-1 and 204-2 and Col. 10 lines 12-28). Brady further teaches Brady teaches that the target is a delivery destination, and does not explicitly teach the target being a user, tracking the target user, mimicking the path of a target user, or causing the conveyance device to traverse the surface based on tracking. However, Mere teaches:
wherein the target is the user (see [0030] "a user may call the autonomous vehicle 10 to her location using a phone that communicates with the autonomous vehicle 10 using V2D communication. The autonomous vehicle 10 then navigates to the location of the user and requests an input code or other identification from the user via the display assembly 16.")
wherein the logistical strategy includes path planning for traversing the surface based on mimicking a path of the user (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person" acting a trailer is mimicking path of target)
and the traversal mode defines an approach of the conveyance device to the user (see [0049] “The autonomous trailer 100, 200 may use autonomous driving to follow a person 
tracking the user as the user changes position relative to the conveyance device (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person" tracking target users movement relative to device to follow target user)
causing the conveyance device to traverse the surface based on  (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mere with Brady. As stated in Mere [0005], “there is a need for a more efficient and convenient system for delivering items or goods from one location to another”. Delivering to a user as described in Mere improves the efficiency and convenience of Brady (which operates similarly to “Merchandise is transported from a distribution center, or local business to other businesses and households” as described in Mere [0003]), because the user can have the item delivered to their person directly and does not have to go to a designated delivery location to retrieve a delivered item.
While Brady teaches the target as a destination type and Mere teaches the target as a user, the combination of Brady and Mere does not explicitly teach the target being associated with a type of target of a plurality of types of target including a user type and destination type 
wherein the target is associated with a type of target of a plurality of types of target, the plurality of types of target including a user type and destination type, wherein the target is the user (see Fig. 1 and [0026] “In addition to selecting a delivery method, the user may choose a delivery location 114. With the implementations described herein, a user now has the ability to choose "Bring It To Me" 114(A). With this option, the actual location of the user is determined and the UAV delivers the item to the current location of the user” for a target type of a plurality of target types being a user type and the target being a user as well as [0029] “the user may have previously had an item delivered using a UAV to their home, as illustrated by the home delivery location option 114(B). Likewise, there may be a secure delivery location (discussed below) near the person's place of employment, as illustrated by the work delivery location option 114(C)” for a type of target of the plurality of types of target being a destination type) 
selecting a traversal mode from a plurality of traversal modes based on the type of the target, wherein the type of target is the user type (see [0126] “the example process 900 develops a navigation path from the current location to the delivery location. In some implementations, the navigation path may be provided to the UAV. In other implementations, the UAV may determine the navigation path. In still other implementations, the navigation path may be determined based on a combination of both provided information and navigation path determinations made by the UAV. In still other examples, multiple UAVs may communicate and share information, such as weather, dangerous areas, flight paths, etc., that may be used by the UAV to determine a navigation path” traversal mode based information provided to UAV to 
It would have been obvious to one of ordinary skill in the art at the time filing to combine the teachings of Kimchi with the combination of Brady and Mere. As stated in Kimchi [0028], “if the user does not desire to have the item delivered to their current location, another location may be selected from either the list of locations 114 or select a location on the presented map 118”. While the target is a user type in the combination of Brady and Mere, the incorporation of Kimchi allows the user to select a different target type (i.e. destination instead of user) if the user does not desire the delivery to be taken directly to their location. Therefore, the combination of Brady, Mere and Kimchi allows for more user choice than the combination of Brady and Mere.
Regarding claim 17, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 16 above. As discussed above Brady teaches the target is a delivery location, and therefore does not explicitly teach the logistical strategy including following a target user. However, Mere further teaches:
wherein the logistical strategy includes following the user (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mere with the combination of Brady, Mere and Kimchi. As stated in Mere [0005], “there is a need for a more efficient and convenient system for delivering items or goods from one location to another”. Following a target user as described in Mere further improves the efficiency and convenience of Brady, Mere and Kimchi because the user does not have to stay in one place to receive an item. 
Regarding claim 19, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 16 above. Brady further teaches:
wherein the traversal mode defines behavior parameters of the conveyance device while traversing the surface
Regarding claim 20, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 16 above. Brady further teaches:
wherein the companion signal provides the conveyance device with transportation with a location of the companion vehicle (see Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles" and Col. 22 lines 4-8 "As another example, a notification may be sent to an AGV when a transportation vehicle is on the way to or otherwise approaching a meeting area where the AGV is to meet the transportation vehicle for acquiring an identified item from the transportation vehicle")
Regarding claim 21, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 11 above. For the limitations introduced in claim 21, please see the rejection of claim 3 above.
Regarding claim 24, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 16 above. For the limitations introduced in claim 24, please see the rejection of claim 3 above.
Regarding claim 26, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 1 above. Brady further teaches:
the computer-implemented method further comprising receiving a request from the user for the companion vehicle (see Col. 53 lines 28-37 “If it is determined that a delivery by an AGV is available, the available AGV delivery options are presented to the user, as in 910. In various implementations, different types of AGV delivery options may be available. For example, a delivery vehicle may be available that is able to transport an AGV with the item to a delivery area and to stop at a location from which the AGV can depart (e.g., along with other AGVs for other deliveries) and from which the AGV can transport the item to the delivery location (e.g., at the user's residence)” and Col. 53 lines 48-54 “After the AGV delivery options are presented to the user, a determination is made 
Regarding claim 27, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 11 above. For the limitations introduced in claim 27, please see the rejection of claim 26 above.
Regarding claim 28, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 16 above. For the limitations introduced in claim 28, please see the rejection of claim 26 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Mere, further in view of Kimchi and Castinel (U.S. Pre-Grant Publication No. 2019/0111957, hereafter known as Castinel).
Regarding claim 9, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 1 above. As shown above in the rejection of claim 1, Mere teaches the AGV acting as a trailer for a target user. This teaching of the combination of Brady, Mere and Kimchi strongly implies, but does not explicitly teach, a following for the conveyance device relative to the user. However, Castinel teaches:
wherein the behavior parameters include following distance for the conveyance device relative to the user (see [0023] “the auxiliary transport vehicle maintains a specified distance or a specified range of distances from the external control device, and thus for example from the user who is carrying the external control device.”)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Castinel to the combination of Brady, Mere and Kimchi. When following the user as in Mere [0049] above, it would be obvious to implement a following distance for the AGV as is described .
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Mere, further in view of Kimchi and McHale et al. (U.S. Pre-Grant Publication No. 2016/0259345, hereafter known as McHale).
Regarding claim 4, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 1 above. As discussed above, Mere teaches the AGV acting as a trailer to the target user, but Brady, Mere and Kimchi do not teach the tracking prioritizing speed over mimicking the path of the user. However, McHale teaches:
wherein the logistical strategy includes traversing the surface by prioritizing speed over mimicking the path of the user (see Fig. 9 and [0109] “as shown in the illustrative example presented in FIG. 9, the path 902 of the motorized transport unit 102 will not necessarily exactly follow the user's path 901. Instead, as the user follows their own inclinations as to where to go and how to get there, the central computer system 106 can utilize best choices from amongst the available preferred pre-determined path segments to remain relatively close to the user” mimicking user path not a priority and [0110] “the central computer system 106 may instead calculate an alternative path segment that will more quickly achieve a desired proximity to the user” prioritizing speed of achieving a desired proximity to user)
One of ordinary skill in the art would have recognized that applying the known technique of McHale to the combination of Brady, Mere and Kimchi would have yielded predictable results 
Regarding claim 23, the combination of Brady, Mere and Kimchi teaches all of the limitations of claim 11 above. For the limitations introduced in claim 23, please see the rejection of claim 4 above.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Obasanjo et al. (U.S. Pre-Grant Publication No. 2011/0288958) teaches a plurality of target types including destination type and user type. The reference also teaches selecting a traversal mode based on the target type
Phillips et al. (U.S. Pre-Grant Publication No. 2019/0236667) teaches a plurality of target types including destination type and user type. The reference also teaches selecting a traversal mode based on the target type
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628